OPINION — AG — THE AG IS THEREFORE OF THE SAME OPINION AS MR. L. G. HYDEN, AND CONCLUDES, IN VIEW OF THE ARMSTRONG CASE AND 19 Ohio St. 1961 901.19 [19-901.19] THAT THE ANNUAL ASSESSMENT REQUIRED TO BE MADE IN COUNTY FIRE PROTECTION DISTRICTS ORGANIZED UNDER 19 Ohio St. 1961, 901.1-901.25 [19-901.1] — [19-901.25] TO RAISE SUFFICIENT MONEY TO CARE FOR THE COSTS OF OPERATION OF THE DISTRICT AND THE MAINTENANCE OF THE FIRE DEPARTMENT AND ITS EQUIPMENT, AND FOR THE PAYMENT OF THE SALARIES OF THE OFFICERS AND EMPLOYEES OF THE DISTRICT, AND NOT AD VALOREM TAXES SUBJECT TO THE LIMITATION OF LEVIES SET FORTH IN ARTICLE X, SECTION 9, OKLAHOMA CONSTITUTION, AND ARTICLE X, SECTION 26 THEREOF RELATING TO THE CREATION OF AN INDEBTEDNESS BY A COUNTY. (OWEN J. WATTS) ** SEE: OPINION NO. 73-101 (1973) **